UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 27, 2012 (November 26, 2012) ZIONS BANCORPORATION (Exact name of registrant as specified in its charter) UTAH 001-12307 87-0227400 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ONE SOUTH MAIN, 15th FLOOR, SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) ITEM 7.01 Regulation FD Disclosure Attached is copy of a presentation to be used by Doyle L. Arnold, vice chairman and chief financial officer, at the 2all Investor Conference on Tuesday, November 27. This 8-K/A correction to the previously filed 8-K includeschanges in formatting of presentation slides only. Slides have been reformatted to allow all content to fit on each page. No contect has been changed. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished as part of this current report on Form 8-K: Exhibit 99.1 – 2all Investor Conference on Tuesday, November 27, 2012. ZIONS BANCORPORATION Date: November 27, 2012 By: /s/Thomas E. Laursen Name: Thomas E. Laursen Title: EVP and General Counsel
